office_of_chief_counsel internal_revenue_service memorandum number release date cc psi cjlangley preno-125776-10 uilc date date to holly mccann chief excise_tax program from frank boland chief cc psi third party communication none date of communication not applicable subject sec_6715 penalty on canadian dyed_diesel_fuel this memorandum responds to your request for chief_counsel_advice dated date requesting our legal opinion on applying the penalty under sec_6715 of the internal_revenue_code to dyed_diesel_fuel from canada this advice may not be used or cited as precedent according to your memorandum the service has identified several potential dyed_diesel_fuel violations near the border between the united_states u s and canada the drivers claimed that the dyed_diesel_fuel in the fuel supply tanks of their registered highway vehicles was purchased in canada although canada generally has a dyed_fuel program similar to that of the u s some canadian provinces allow registered highway agricultural vehicles to use dyed_diesel_fuel these vehicles have special license plates that identify them as agricultural vehicles the service has found dyed_diesel_fuel in these specialty plated agricultural vehicles as well as u s and canadian vehicles with standard issue plates you asked us to advise you on whether the sec_6715 penalty applies to dyed_diesel_fuel purchased in canada and found in the fuel supply tank of canadian vehicles with agricultural specialty plates canadian vehicles with standard issue plates and u s vehicles with standard issue plates you further ask whether the service has the authority to request that drivers provide proof that such fuel was purchased in canada in the event we determine the sec_6715 penalty does not apply to dyed_diesel_fuel that is delivered into the fuel supply tanks of vehicles in canada preno-125776-10 sec_4081 generally imposes a tax on certain removals entries and sales of taxable_fuel taxable_fuel means gasoline diesel_fuel and kerosene sec_4082 generally exempts from tax diesel_fuel and kerosene that is dyed under prescribed standards sec_6715 imposes a penalty if any dyed_fuel is held for use or used by any person for a use other than a nontaxable_use and such person knew or had reason to know that such fuel was so dyed generally use of a registered diesel-powered highway vehicle is not a nontaxable_use sec_6715 defines dyed_fuel as any dyed_diesel_fuel or kerosene whether or not the fuel was dyed pursuant to sec_4082 sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6671 provides that the penalties and liabilities provided by subchapter_b of chapter shall be paid upon notice_and_demand by the secretary and shall be assessed and collected in the same manner as taxes except as otherwise provided any reference in the code to tax imposed by the code shall be deemed also to refer to the penalties and liabilities provided by chapter sec_6715 falls under subchapter_b of chapter sec_4041 generally imposes a back-up tax on dyed_diesel_fuel when the fuel is sold for use or used in a registered diesel-powered highway vehicle the regulations implementing this provision sec_48_4082-4 of the manufacturers and retailers excise_tax regulations provide generally that the fuel is used upon the delivery into the fuel supply tank of the propulsion engine of the vehicle similarly for purposes of the sec_6715 penalty dyed_fuel is used when it is delivered into the fuel supply tank of a diesel-powered highway vehicle in the scenario provided dyed_diesel_fuel is purchased and placed in the fuel supply tank of a registered diesel- powered vehicle in canada before the vehicle is driven over the border to the u s because the fuel is not used in the u s for purposes of the penalty the penalty for use of dyed_fuel for a use other than a nontaxable_use does not apply regardless of whether the vehicle has any of the license plates listed above see also revrul_69_150 1969_1_cb_286 holding that fuel in the fuel supply tank of a vehicle driven from canada into the u s is not imported for purposes of sec_4081 sec_6001 requires that a person keep records to show whether or not such person is liable for tax and sec_6671 treats a sec_6715 penalty as a tax additionally when the service assesses a penalty the assessment is presumptively correct and the taxpayer preno-125776-10 who sues for a refund has the burden of persuading the fact finder by a preponderance_of_the_evidence that the assessment is not correct 195_f3d_74 2nd cir therefore the service can require proof from a person that shows person is not liable for a penalty that would normally apply in the u s this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact charles j langley jr at if you have any further questions
